         Case 1:18-cv-00838-MN Document 66 Filed 12/17/19 Page 1 of 1 PageID #: 1692



                   Jacobs&                             750 Shipyard Drive, Ste. 200    28412 DuPont Blvd, Ste.104

                   Crumplar, PA.                       Wilmington, DE 19801
                                                       (302) 656-5445
                                                                                       Millsboro, DE 19966
                                                                                      (302) 934-1234
                        Attorneys at Law
                        www.jcdelaw.com



                                                 December 17, 2019

     Via CM/ECF

     The Honorable Maryellen Noreika
     United States District Court
     for the District of Delaware
     844 North King Street
      Wilmington, DE 19801

    RE: State of Delaware, Department of Natural Resources & Environmental
    Control v. Mountaire Farms of Delaware, Inc. C.A. No. 18-838-MN

  Dear Judge Noreika,

            I write on behalf of Joan and Joseph Balback and 45 similar situated
     individuals (together, the “Proposed Intervenors”) who have sought to intervene
     in the above referenced action by Motion originally dated May 31, 2019.

             Proposed Intervenors wish to advise the Court herewith that they have no
     objection to the entry of the Agreement and [Proposed] Consent Decree
     lodged with the Court on December 16, 2019.

                                           Respectfully submitted,


                                           Thomas C. Crumplar
                                           Thomas C. Crumplar
TCC/rk                                     Bar I.D. # 942
